United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                                                                                              December 4, 2003
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                           Charles R. Fulbruge III
                                     FOR THE FIFTH CIRCUIT                                         Clerk



                                             No. 03-40294
                                           Summary Calendar



UNITED STATES OF AMERICA,

                                                                                         Plaintiff-Appellee,

                                                  versus

JACOB BRISLIS,

                                                                                       Defendant-Appellant.

                         -----------------------------------------------------------
                            Appeals from the United States District Court
                                   for the Southern District of Texas
                                      USDC No. C-02-CR-253-1
                         -----------------------------------------------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Jacob Brislis appeals from his jury-trial conviction for possession of firearms in furtherance

of a drug trafficking crime and possession with intent to distribute cocaine. Brislis argues that the

evidence was insufficient to support his conviction for possession of firearms during and in relation

to a drug trafficking offense.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The record contains sufficient evidence to support Brislis’ conviction for violating 18 U.S.C.

§ 924(c)(1). The jury has the role of assessing the credibility of witnesses. United States v. Deville,

278 F.3d 500, 506 (5th Cir. 2002). “The evidence does not need to exclude every reasonable

hypothesis of innocence; the jury is free to choose among reasonable interpretations of the evidence.”

United States v. Perrien, 274 F.3d 936, 939-40 (5th Cir. 2001).

       AFFIRMED.




                                                 -2-